EXHIBIT 10.1


[Letterhead of EDAP TMS S.A.]

July 9, 2007






HT Prostate Therapy Management Company, LLC
HealthTronics, Inc.
1301 Capital of Texas Highway
Suite 200B
Austin, Texas 78746
USA

Ladies and Gentlemen:

        Reference is made to the Agreement and Release dated as of April 3, 2007
(the “Agreement”), among HT Prostate Therapy Management Company, LLC,
HealthTronics, Inc., EDAP TMS S.A., EDAP S.A. and Technomed Medical Systems S.A.
Capitalized terms used but not defined herein shall have the meaning set forth
in the Agreement.

        Pursuant to Section 2.4 of the Agreement, the HT Prostate Parties agreed
to pay any Excess Proceeds to Parent Corporation. The EDAP Parties hereby
irrevocably waive all right to, release the HT Prostate Parties from any
obligation to pay, and will not accept any payment of, any Excess Proceeds that
may be payable to Parent Corporation under the terms of the Agreement.

        This letter agreement shall amend the Agreement as provided above. The
Agreement as amended by this letter agreement shall continue in full force and
effect.

*     *     *



--------------------------------------------------------------------------------

        Please confirm your agreement with the foregoing by countersigning both
copies of this letter where indicated and returning one copy to EDAP TMS S.A. at
the address provided above.

  Very truly yours,

EDAP TMS S.A.



By: /s/ Marc Oczachowski     
Name: Marc Oczachowski
Title: Chief Executive Officer


EDAP S.A.


By: /s/ Marc Oczachowski     
Name: Marc Oczachowski
Title: Chief Executive Officer


TECHNOMED MEDICAL SYSTEMS S.A.


By: /s/ Marc Oczachowski     
Name: Marc Oczachowski
Title: Chief Executive Officer



Accepted and Agreed:

HT PROSTATE THERAPY MANAGEMENT COMPANY, LLC


By: /s/ James S.B. Whittenburg     
Name: James S.B. Whittenburg
Title: Vice President



HEALTHTRONICS, INC.

By: /s/ James S.B. Whittenburg     
Name: James S.B. Whittenburg
Title: President - Urology Services
                                           



